PER CURIAM.
Jamil Sheikh appeals from an order of civil contempt, making numerous arguments based upon matters not included in the record. Without a record, and because there is no error apparent on the face of the order itself, we affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (holding that a trial court’s order is presumed correct and that where appellant does not provide a record of the trial proceedings, the appellate court has no basis to conclude that the trial court’s judgment is not supported by the evidence). See also Poling v. Palm Coast Abstract & Title, Inc., 882 So.2d 483, 485 (Fla. 5th DCA 2004).
AFFIRMED.
SAWAYA, LAWSON and EVANDER, JJ., concur.